       Case: 3:21-cv-00179-MPM-RP Doc #: 3 Filed: 08/16/21 1 of 1 PageID #: 11


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


MICHAEL SMITH                                                         PLAINTIFF


v.                                            CIVIL ACTION NO. 3:21CV179-NBB-RP

CITY OF OXFORD, MISSISSIPPI, ET AL.                                   DEFENDANTS



                                     ORDER OF RECUSAL

       The undersigned judge hereby recuses from the above styled and numbered cause. The

case is returned to the Clerk of the United States District Court for the Northern District of

Mississippi for reassignment.

       SO ORDERED, this the 16th day of August, 2021.



                                                /s/ Neal Biggers
                                                NEAL B. BIGGERS, JR.
                                                UNITED STATES DISTRICT JUDGE
